Exhibit 10.1

LOGO [g16289image002.jpg]

April 17, 2006

Mr. John R. Sprouls

Vivendi Universal Entertainment LLLP

1000 Universal Studios Plaza

Orlando, Florida 32817

Dear Mr.Sprouls:

Vivendi Universal Entertainment LLLP (the “Company”) agrees to employ you and
you agree to accept employment upon the terms and conditions set forth in this
agreement (the “Agreement”).

1. Term. The term of this Agreement will commence on December 7, 2006 and
continue until December 6, 2009 unless extended pursuant to subparagraph
(a) below (the “Term”), or unless earlier terminated pursuant to the provisions
of Paragraph 4.

(a) Option. The Company will have the following irrevocable option, exercisable
at its sole discretion, to extend the Term, commencing upon the expiration of
the preceding Term, upon all the same terms and conditions as during such
preceding Term. Such option is exercisable by written notice given not later
than sixty (60) days prior to the expiration of the Term preceding that for
which such option is exercised:

(i) a period of two (2) years commencing on December 7, 2009 and continuing
until December 6, 2011.

You agree and acknowledge that the Company has no obligation to extend the Term
or to continue your employment after expiration of the Term, and you expressly
acknowledge that no promises or understandings to the contrary have been made or
reached. You also agree and acknowledge that, should the Company choose to
continue your employment for any period of time following the expiration of the
Term (including any extensions thereof), your employment with the Company will
be “at will;” in other words, during any time following the expiration of the
Term, the Company may terminate your employment at any time, with or without
reason and with or without notice, and you may resign at any time, with or
without reason and with or without notice.

2. Duties. You agree to be employed and perform your exclusive services for the
Company or one of its affiliates upon the terms and conditions of this
Agreement. You will commence your services hereunder as Executive Vice
President, Human Resources for Universal Parks & Resorts and you will perform
the services requested from time to time by the Board of Directors of the
Company or a duly authorized officer of the Company (the “Board”). You will not
be required, without your consent, to perform your primary duties under this
Agreement in a location other than in Orlando, Florida, except for required
travel on the Company’s business.

3. Compensation and Related Matters.

(a) Base Salary. For all services rendered under this Agreement, commencing
December 7, 2006, the Company will pay you base

 

  Page 1



--------------------------------------------------------------------------------

salary at an annual rate of Three Hundred Eighty Five Thousand and 00/100
Dollars ($385,000.00), payable in accordance with the Company’s applicable
payroll practices (“Base Salary”). The Base Salary reflected herein may not
correspond exactly to the amount received in any given calendar year. Your Base
Salary is paid biweekly and is calculated by dividing Base Salary by 26.08335.
Any higher Base Salary paid to you subsequently will be deemed the annual rate
for the purposes of this Agreement and will commence on the date determined by
the Board.

The Company is not obligated to actually utilize your services, and payment as
described in Paragraphs 4 (a) and 4 (c) will discharge the Company’s obligation
under this Agreement.

(b) Bonus Compensation. You will be eligible to participate at a level
appropriate to your position in the Vivendi Universal Entertainment LLLP (“VUE”)
Annual Incentive Plan or any plan adopted in replacement thereof as determined
by the Board and in accordance with the plan’s terms and conditions.

(c) Long Term Incentive Plan. In accordance with the terms and conditions of the
applicable plan and/or program, as well as the specific terms of the particular
grant, you shall be eligible to receive discretionary equity or
equity-equivalent grants from time to time, as such grants are offered similarly
situated employees (“Discretionary Grants”). You understand that all such
awards, if any, are based on performance and are not guaranteed compensation. In
addition, you are eligible to participate at a level appropriate to your
position in the Universal Orlando Long-Term Growth Plan (or any plan adopted in
replacement thereof in which you are specifically designated as a participant)
as determined by the Universal Orlando Park Advisory Board and in accordance
with the plan’s terms and conditions. However, since you are eligible to
participate in the Universal Orlando Long-Term Growth Plan, such participation
in Orlando program will be taken into account by General Electric or VUE when
determining the extent of your receipt of any Discretionary Grants.

(d) Benefits. You will be entitled to participate in the benefit plans generally
available to employees of the Company so long as the Company provides such plans
and programs and subject to their terms and conditions, except that you will not
participate in any severance plan of the Company. Instead, subject to the
requirements of this Paragraph, upon an involuntary termination of employment,
as described in Paragraph 4 (c), you will receive the greater of (i) the amounts
payable pursuant to Paragraph 4 (c) or (ii) the standard amounts payable
pursuant to the Company severance plan or policy. Specifically, if the amount
described in clause (ii) above is greater than the amount described in clause
(i) above, in addition to the amounts payable under Paragraph 4 (c), you will
receive, in exchange for a release acceptable to the Company, a lump sum payment
calculated by the Company in its sole discretion equal to the difference between
the amounts described in clauses (i) and (ii) of the previous sentence. You will
receive this lump sum payment as soon as practical after the release has been
fully executed by you and the Company.

(e) Expense Reimbursements/Deductions. During your employment, the Company will
reimburse you for your reasonable and necessary business expenses in accordance
with its then prevailing policy for similarly situated employees (which will
include appropriate itemization and substantiation of expenses incurred). The
Company is entitled to deduct from monies payable and reimbursable to you by the
Company, all sums that you owe the Company or any of its affiliates at any time.

 

K04770

  Page 2



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as will be required to be withheld
pursuant to any applicable laws or regulation.

4. Compensation Upon Certain Termination Events.

(a) Compensation Payable. Should your employment with the Company terminate, you
will be entitled to the amounts and benefits shown on the following table,
subject to Paragraphs 4(b) through 4(e). In the event of such termination, and
except for payments noted in this Paragraph 4, the Company will have no further
obligations to you under this Agreement.

 

Termination For Cause

  

Involuntary Termination

  

Disability

  

Death

Payment of (1) any accrued but unpaid Base Salary due you through termination,
and (2) other unpaid amounts then due you under Company benefit plans or
programs.    Same as for termination for Cause except that your Base Salary and
benefits (other than benefits provided under (1) any plan qualified under
Section 104 (a) of the Internal Revenue Code, (2) any nonqualified pension plan
and (3) any stock or cash incentive based plan) will also continue through the
expiration of the Term, provided you meet the requirements in Paragraph 5 and
subject to the terms and conditions of each benefit plan.    Same as for
termination for Cause except that your Base Salary will continue until the
earliest of (1) the 180th day following the start of your disability absence, or
(2) your death and will be reduced by other Company-provided disability benefits
available to you.    Payment of (1) any accrued but unpaid Base Salary due you
through your date of death, and (2) other unpaid amounts then due you under
Company benefit plans or programs, except that those payments will be made to
your estate or legal representative, and your death benefits payable due to your
death under Company employee benefit plans or programs will also be paid.

(b) Termination for Cause. The Company may terminate your employment for cause
at any time without advance notice. “Cause” will include, but not be limited to:

(i) your material failure to perform your duties or your material breach of the
terms of this Agreement;

(ii) your material failure to comply with Company policies, as such policies may
be amended from time to time, including, without limitation, the General
Electric Integrity Policies contained in The Spirit and the Letter, a copy of
which is enclosed herewith (a copy of

 

K04770

  Page 3



--------------------------------------------------------------------------------

the Personal Commitment Acknowledgement Form is also attached hereto as Schedule
1 for your signature), the NBC Universal Policy on Harassment and the Employment
Data Protection Standards, copies of which are attached as Schedule 2 to this
Agreement; or

(iii) your conviction of a felony or crime of moral turpitude.

(c) Involuntary Termination. The Company may terminate your employment other
than for Cause or on account of Disability, as defined in Paragraph 4 (d), in
which case you will receive continuation of Base Salary and benefits as
specified in Paragraph 4 (a); provided the Company will retain a right to offset
against the amounts payable to you under this Paragraph and will be entitled to
reduce the amount of any compensation and benefits payable to you under this
Agreement by the amount of compensation and benefits of any kind earned or
received by you from any third party from the date of termination through the
end of the payment term pursuant to this Paragraph. You agree that you will have
no rights or remedies in the event of your termination without Cause other than
those set forth in this Agreement.

(d) Termination for Disability. The Company may terminate your employment on
account of a Disability and the payments required by Paragraph 4 (a) will be
made. You will be deemed to have a “Disability” if you are incapacitated by a
physical or mental condition, illness or injury which has prevented you from
being able to perform the essential duties of your position under this Agreement
in a satisfactory fashion for all of a consecutive 180-day period.

(e) Death. If you die while employed under this Agreement, the payments required
by Paragraph 4 (a) will be made.

5. Covenants.

(a) Acknowledgement. You acknowledge that you currently possess or will acquire
secret, confidential, or proprietary information or trade secrets concerning the
operations, future plans, or business methods of the Company or its affiliates.
You agree that the Company would be severely damaged if you misused or disclosed
this information. To prevent this harm, you are making the promises set forth in
this Paragraph. You acknowledge that the provisions of this Paragraph are
reasonable and necessary to protect the legitimate interests of the Company and
that any violation of such provisions would result in irreparable injury to the
Company. In the event of a violation of the provisions in this Paragraph, you
further agree that the Company will, in addition to all other remedies available
to it, be entitled to seek equitable relief by way of injunction and any other
legal or equitable remedies.

(b) Promise Not to Disclose. You will hold in a fiduciary capacity, for the
benefit of the Company, all confidential or proprietary information, knowledge
and data of the Company, which you may acquire, learn, obtain or develop during
your employment by the Company. Further, you will not, during the Term or any
time thereafter, directly or indirectly use, communicate or divulge for your own
benefit or for the benefit of another any such information, knowledge or data
other than (i) as required by the Company or (ii) as required by law or as
ordered by a court or (iii) with respect to matters that are generally known to
the public. You make the same commitments with respect to the secret,
confidential or proprietary information, knowledge and data of affiliates,
customers, contractors and others with

 

K04770

  Page 4



--------------------------------------------------------------------------------

whom the Company has a business relationship or to whom the Company or its
affiliates owe a duty of confidentiality. The information covered by this
protection includes, but is not limited to, matters of a business or strategic
nature such as information about costs and profits, projections, personnel
information, reengineering, records, customer lists, contact persons, customer
data, software, sales data, possible new business ventures and/or expansion
plans or matters of a creative nature, including without limitation, matters
regarding ideas of a literary, creative, musical or dramatic nature, or
regarding any form of product produced, distributed or acquired by the Company
(“Company Information”). Company Information will be considered and kept as the
private, proprietary and confidential information of the Company except within
the Company as required to perform services, and may not be divulged (A) without
the express written authorization of the Company or (B) unless required by law
or ordered by a court or (C) unless the Company Information is generally known
to the public. You further agree that you will neither publicly disclose the
terms of this Agreement nor publicly discuss the Company in a manner that tends
to portray the Company in an unfavorable light.

(c) Promise Not to Engage In Certain Activities. You will not at any time during
your employment by the Company or the period of payment pursuant to Paragraph 4
be or become (i) interested or engaged in any manner, directly or indirectly,
either alone or with any person, firm or corporation now existing or hereafter
created, in any business which is or may be competitive with the business of the
Company and its affiliates or (ii) directly or indirectly a stockholder or
officer, director, agent, consultant or employee of, or in any manner associated
with, or aid or abet, or give information or financial assistance to, any such
business. The provisions of this Paragraph will not be deemed to prohibit your
purchase or ownership, as a passive investment, of not more than five percent
(5%) of the outstanding capital stock of any corporation whose stock is publicly
traded.

(d) Promise to Return Property. All records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the Company’s business in whatever form (including electronic) will
be returned to the Company upon the termination of your employment, whether such
termination is at your or the Company’s request.

(e) Promise Not to Solicit. You will not during (i) the period of your
employment by the Company, (ii) the period of payment pursuant to Paragraph 4 or
(iii) the period ending (1) year after the later of the periods described in the
previous clauses (i) or (ii) induce or attempt to induce any employees,
consultants, contractors or representatives of the Company (or those of any of
its affiliates) to stop working for, contracting with or representing the
Company or any of its affiliates or to work for, contract with or represent any
of the Company’s (or its affiliates’) competitors.

(f) Company Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment with the Company and/or any of the Company’s
affiliates and any works in progress, will be works-made-for hire and the
Company will be deemed the sole owner throughout the universe of any and all
rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, with the right to use the same
in perpetuity in any manner the Company determines in its sole discretion
without any further payment to you whatsoever. If, for any reason, any

 

K04770

  Page 5



--------------------------------------------------------------------------------

of such results and proceeds will not legally be a work-for-hire and/or there
are any rights which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company will have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to you whatsoever. You will, from time to
time, as may be requested by the Company, do any and all things which the
Company may deem useful or desirable to establish or document the Company’s
exclusive ownership of any and all rights in any such results and proceeds,
including, without limitation, the execution or appropriate copyright and/or
patent applications or assignments. To the extent you have any rights in the
results and proceeds of your services that cannot be assigned in the manner
described above, you unconditionally and irrevocably waive the enforcement of
such rights. This Paragraph is subject to and will not be deemed to limit,
restrict, or constitute any waiver by the Company of any rights of ownership to
which the Company may be entitled by operation of law by virtue of the Company
being your employer.

(g) Prior Restrictions. You represent that you are free to enter into this
Agreement and are not restricted in any manner from performing under this
Agreement by any prior agreement, commitment, or understanding with any third
party. If you have acquired confidential or proprietary information in the
course of your prior employment or as a consultant, you will fully comply with
any duties not to disclose such information then applicable to you during the
Term.

6. Service Unique. You recognize that your services hereunder are of a special,
unique, unusual, extraordinary and intellectual character, giving them a
peculiar value, the loss of which the Company cannot be reasonably or adequately
compensated for in damages. In the event of a breach of this Agreement by you
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of your services), the Company will, in addition to
all other remedies available to it, be entitled to seek equitable relief by way
of injunction and any other legal or equitable remedies. This provision will not
be construed as a waiver of the rights which the Company may have for damages
under this Agreement or otherwise, and all of the Company’s rights and remedies
will be unrestricted.

7. Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid or by overnight mail,
addressed as follows:

If to Employee:

At the address indicated on the first page hereof.

If to the Company:

Vivendi Universal Entertainment LLLP

100 Universal City Plaza

Universal City, California 91608

Attention: Executive Vice President, Human Resources

 

K04770

  Page 6



--------------------------------------------------------------------------------

or to such other address as either party will have furnished to the other in
writing. Notice and communications will be effective when actually received by
the addressee.

8. Assignment/Affiliated Corporations. The Company will have the right to assign
this Agreement to any affiliate or successor of the Company. You acknowledge and
agree that all of your covenants and obligations to the Company, as well as the
rights of the Company hereunder, will run in favor of and will be enforceable by
the Company, its affiliates and their successors.

9. Arbitration of Disputes.

(a) Arbitrable Disputes. You and the Company agree to use final and binding
arbitration to resolve any dispute each party may have with the other or any
affiliate relating to this Agreement or your employment with and/or termination
from the Company (an “Arbitrable Dispute”). An Arbitrable Dispute includes,
without limitation, any dispute about the validity, interpretation, or effect of
this Agreement, or alleged violations of it, and further including, without
limitation, any and all claims for compensation, breach of implied contract,
tort violations and claims arising out of any alleged discrimination,
harassment, or retaliation, including, but not limited to, those covered by the
California Fair Employment and Housing Act (or similar state statute), the 1964
Civil Rights Act, 42 U.S.C. Section 2000e et seq., the Age Discrimination in
Employment Act, and the Americans With Disabilities Act.

(b) Exclusive Forum. Arbitration in this manner will be the exclusive forum for
any Arbitrable Dispute. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRIAL BY JUDGE OR JURY IN REGARD TO AN ARBITRABLE DISPUTE. Should you or the
Company attempt to resolve an Arbitrable Dispute by any method other than
arbitration pursuant to this Paragraph (excluding any initial oral or written
settlement negotiations by either party), the responding party will be entitled
to recover from the initiating party all damages, expenses, and attorneys’ fees
incurred as a result of that breach.

(c) Injunctive Relief. Notwithstanding Paragraphs 9 (a) and 9 (b), due to the
irreparable harm that would result from certain actual or threatened violations
of this Agreement, where either party is seeking only injunctive relief (e.g., a
temporary restraining order, temporary injunction or permanent injunction), such
party may file suit or bring an application for such injunctive relief in any
federal or state court of competent jurisdiction without violating this
Agreement and such suit for injunctive relief will not be considered an
Arbitrable Dispute.

(d) The Arbitration. Arbitration will take place in Orlando, Florida before a
single experienced employment arbitrator licensed to practice law in Florida and
selected in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association. The provisions of
Section 1283.05 of the California Code of Civil Procedure regarding the taking
of discovery in arbitration proceedings will apply to any such arbitration. In
any such arbitration proceeding, any hearing must be transcribed by a certified
court reporter. The arbitrator may not modify, change or disregard any lawful
terms of this Agreement in any way or issue an award that is contrary to the law
of Florida. At the conclusion of the arbitration, the arbitrator shall issue a
written ruling consistent with Florida law setting forth the essential findings
of fact and conclusions of law on which the arbitration award is based. The
decision of the arbitrator shall be final and binding and enforceable in any
court of competent jurisdiction.

 

K04770

  Page 7



--------------------------------------------------------------------------------

(e) Fees and Expenses. Each party will pay the fees of their respective
attorneys, the expenses of their witnesses and experts, cost of any record or
transcript of the arbitration, and any other expenses connected with the
arbitration that such party might be expected to incur had the dispute been
subject to resolution in court. The Company shall pay all costs and expenses of
the arbitration that you would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration; such as the
arbitrator’s fees and any arbitration association administrative fees or filing
fees in excess of the maximum court filing fee in the jurisdiction in which the
arbitration is commenced.

(f) Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Dispute shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the parties to the proceedings, their counsel, witnesses and experts, the
arbitrator, and, if involved, the court and court staff.

10. Miscellaneous. No provisions of this Agreement may be amended, modified,
waived, or discharged except by a written document signed by you and a duly
authorized officer of the Company. A waiver of any conditions or provisions of
this Agreement in a given instance will not be deemed a waiver of such
conditions or provisions at any other time. The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Florida without regard to its conflicts of law principles. This
Agreement will be binding upon, and will inure to the benefit of, you and your
estate and the Company and any successor thereto, but neither this Agreement nor
any rights arising under it may be assigned or pledged by you.

11. Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute the same instrument.

13. Entire Agreement. This Agreement sets forth the entire understanding between
you and the Company. All oral or written agreements or representations express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement. All prior employment agreements, understandings and
obligations (whether written, oral, express or implied) between you and the
Company, if any, are terminated as of the commencement date of the Term and are
superseded by this Agreement.

 

Very Truly Yours, Vivendi Universal Entertainment LLLP By:  

 

 

Name:   Title:  

 

ACCEPTED AND AGREED:

/s/ John R. Sprouls

 

JOHN R. SPROULS

 

  Page 8